  Case 17-40284-JMM          Doc 150    Filed 09/25/19 Entered 09/25/19 13:16:57           Desc Main
                                       Document      Page 1 of 3
Kathleen A. McCallister
Chapter 13 Trustee
P.O. Box 1150
Meridian, ID 83680
(208) 922-5100 - Telephone
(208) 922-5599 - Facsimile
kam@kam13trustee.com


                             UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF IDAHO


  IN RE:                                                   CHAPTER 13

  JACOB VAL JOLLEY                                         CASE NO. 17-40284-JMM
  BREONNA MORIA JOLLEY


       OBJECTION TO DEBTORS’ AMENDED LIST OF WITNESSES AND EXHIBITS

         NOW COMES Kathleen A. McCallister, the standing Chapter 13 Trustee for the United States
Bankruptcy Court for the District of Idaho and as for her Objection to Debtors’ amended list of
witnesses and exhibits states as follows:
        1. The Debtors filed for Chapter 13 relief on April 10, 2017.

        2. An order was entered confirming the Debtors’ plan on October 30, 2017.

        3. The Trustee filed a motion to modify the confirmed plan or dismiss the Debtors’ case on

May 8, 2019 (docket no. 122). The matter originally came before the court on June 4, 2019 and was

continued to August 27, 2019 for an evidentiary hearing.

        4. On August 5, 2019 Debtors filed motions for sanctions and a motion to remove the Trustee

(docket nos. 134 and 134).

        5. On August 27, 2019 the Trustee’s motion of May 8, 2019 and Debtors’ two motions of

August 5, 2019 were heard by the court. Evidence was presented, but due to time constraints the

evidentiary hearing was continued to October 3, 2019.

        6. On September 24, 2019, 28 days after the commencement of this evidentiary hearing,

Debtors filed an amended exhibit list and an amended witness list (docket nos. 148 and 149). Debtors’

amended witness list adds three individuals: Paul Ross, Jen Kennedy, and the Trustee.
 Case 17-40284-JMM          Doc 150   Filed 09/25/19 Entered 09/25/19 13:16:57 Desc Main
                                    Document       Page 2 of 3
        7. Pursuant to Local Bankruptcy Rule 9014.1, “If a party intends to present evidence through

witnesses at a hearing on a contested matter, such party shall so indicate on the initial or responsive

pleadings or, alternatively, shall so indicate in a separate notice filed with the court and served on

opposing parties not later than seven (7) days prior to such hearing.”

        8. The matter to be heard before the court on October 3, 2019 is a continuation of a trial which

began, and in which evidence was already presented, on August 27, 2019. Debtors did not disclose

their additional witnesses no later than seven days prior to the commencement of this hearing, but

rather are trying to take advantage of the extended delay between the continued hearing dates to bring

in additional evidence mid-trial.

        9. The Federal Rules of Civil Procedure Rule 26, Federal Rules of Bankruptcy Procedure Rule

9014(e), and Local Bankruptcy Rule 9014.1 have certain guidelines in place governing the

introduction of witness testimony in contested matters to prevent the introduction of evidence which

has not been properly vetted by all parties in interest. Debtors conduct in this regard is not appropriate

as Trustee has not been given the opportunity to depose the additional witnesses in order to better

determine the nature of their testimony and Debtors have failed to comply with the rules in place

governing the proper disclosure of witnesses and exhibits.



        WHEREFORE, the trustee objects to Debtors Amended List of Witnesses filed September 24,

2019 and respectfully requests that the court deny admission of the additional witnesses for testimony,

or in the alternative move the continued trial an additional 60 days so the Trustee may do the necessary

discovery to prepare for witness testimony.


       DATED: September 25, 2019

                                                       /s/ Kathleen McCallister
                                                      Kathleen McCallister, Trustee
 Case 17-40284-JMM         Doc 150     Filed 09/25/19 Entered 09/25/19 13:16:57        Desc Main
                                      Document      Page 3 of 3




                                   CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on September 25, 2019, I filed the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

Office of the U.S. Trustee
ustp.region18.bs.ecf@usdoj.gov

Ryan E Farnsworth
Attorney at Law
ryan@averylaw.net

AND I FURTHER CERTIFY that on such date I served the foregoing on the following non CM/ECF
Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:


Jacob Val Jolley
Breonna Moria Jolley
4522 E 250 N
Rigby, ID 83442

                                                     /s/ Kathleen McCallister
                                                    Kathleen McCallister, Trustee
